Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

3. 	Claims 1, 4-5, 10-15, and 17 have been amended. Claims 3, 16, and 19 have been canceled. Claims 1-2, 4-15, 17-18 and 20-21 are pending in this office action. This action is responsive to Applicant’s application filed 01/21/2021.

Response to Arguments
4.	Applicant's arguments with respect to newly amended features in claims 1, 15, and 17 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
5.	The references listed in the IDS filed 03/31/2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 6.      	Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20-21 rejected to because of the following informalities:
Regarding claims 20 and 21, claims "The device of claim 19" as parent.
However, claim 19 is a canceled claim. Examiner considers claim 15 as a parent claim (a device) for examination purpose. Appropriate correction is required. 

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-2, 4-15, 17-18 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reddy et al. (US Patent Publication No. 2019/0303541 A1, hereinafter “Reddy”) in view of Garg et al. (US Patent Publication No. 2020/0211054 A1, hereinafter “Garg”) and Kandiraju et al. (US Patent Publication No. 2019/0268140 A1, hereinafter “Kandiraju”).
As to Claim 1, Reddy teaches the claimed limitations:
“A computer-implemented method for data traversal” as a method of determining audit compliance of a software asset with logic implemented on a decentralized computing platform based on records published in a tamper-evident, immutable, decentralized data store (paragraph 0230).

 	“Facilitating traversal of the one or more key-value pairs obtained from the smart contract” as the trust record is caused to be published to the blockchain by an auditing entity 
	“Retrieving at least one value specified in the one or more key-value pairs based on the index” as the index may be referenced to select a set of addresses based on an identifier (e.g., value) of the software asset, and each identified record associated with a unique identifier of a software asset may be concurrently retrieved from the blockchain, or in cases in which a hash digests is published to the blockchain and the trust record is report restored stored elsewhere, the index may identify address of both, and hash digests may be concurrently retrieved, along with the remotely stored records. This is expected to expedite retrieval of trust records relative to systems that increment along a linked list sequentially reading, which is not to suggest that such an arrangement is inconsistent with some embodiments or the any other description herein is limiting (paragraphs 0067-0078, 0104-0105, 0117-0119). For instance, as specified in an organizational chart defining permissions and roles and stored in the tamper-evident, immutable, decentralized data store. Some embodiments may retrieve an organizational chart 
  Reddy does not explicitly teach the claimed limitation “wherein the facilitating comprises: indexing one or more original keys specified in the one or more key-value pairs obtained from the smart contract to generate an index, the index associating the one or more original keys specified in the one or more key-value pairs obtained from the smart contract with an identifier of the smart contract to enable retrieval of the one or more original keys specified in the one or more key-value pairs obtained from the smart contract using the identifier of the smart contract”
 Garg teaches a blockchain wallet may be an application program that is executed by a computing device possessed by the user. A blockchain wallet may include a private key of a cryptographic key pair that is used to generate digital signatures that serve as authorization by the user for a blockchain transaction, where the digital signature can be verified by the blockchain network using the public key of the cryptographic key pair. In some cases, the term blockchain wallet may refer specifically to the private key (paragraph 0018). If a user believes that an advertisement served thereto was spam, then the user may be able submit a spam report to the processing server using any suitable method. The spam report may indicate the advertisement itself or the blockchain transaction that was used to serve the advertisement. The advertisement itself may be referred to by the data file, a hash of the data file or other value included in the blockchain transaction, or other suitable identifier (paragraph 0025). An advertiser profile related to an advertising entity may be stored in a memory of a processing, the advertiser profile including at least an index value and an identification value. In step, one or more new blocks in a blockchain may be received by a receiver of the processing server, each new block including a block header and one or more blockchain data values, where a plurality of the one or more blockchain data values each includes an advertiser identifier, advertisement 
Reddy and Garg does not explicitly teach the claimed limitation “the index associating the one or more original keys specified in the one or more key-value pairs obtained from the smart contract with an identifier of the smart contract”.
Kandiraju teaches the configuration includes a user device which represents the original owner of the asset being transferred in a sale, purchase, surrender, or other type of negotiation/transaction. The first entity may represent a holder, purchaser, or other entity that is responsible for creating a new asset record, updating a blockchain, or more specifically a world state of the blockchain with a smart contract for release of the asset. In operation, the asset is identified by the first entity, which may be an institution or other organization, and then the asset record is created in a temporary asset database for record purposes. The information with regard to the asset may be identified in the smart contract and may include a rule that only 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Reddy, Garg and Kandiraju before him/her, to modify Reddy retrieval of the one or more original keys specified in the one or more key-value pairs using the identifier because that would provide a new type of delivery system for advertisements that can be targeted directly to an individual and utilizing a new medium to enable advertisements to be delivered to consumers on a per-individual basis as taught by Garg (paragraphs 0003-0004). Or to modify Reddy index associating the one or more 

As to claim 2, Reddy teaches the claimed limitations:
 	“Recording the index locally on a computer implementing the method” as (paragraphs 0067, 0117, 0119).

As to claim 4, Reddy teaches the claimed limitations:
 	“Wherein the identifier of the smart contract comprises an address assigned to the smart contract when the smart contract is incorporated into the blockchain” as (paragraphs 0067, 0100, 109, 0114, 0141, 0144). 

As to claim 5, Reddy teaches the claimed limitations:
 	“Recording one or more characteristics of the index on the blockchain” as (paragraphs 0051, 0118, 0105-0106).

As to claim 6, Reddy teaches the claimed limitations:
 	“Wherein the one or more characteristics of the index comprise a number of data records recorded in the index” as (paragraphs 0091, 0103, 0157, 0216).

As to claim 7, Reddy teaches the claimed limitations:
 	“Wherein the one or more characteristics of the index comprise a hash value of the index” as (paragraphs 0104-0105, 0117-0118).

As to claim 8, Reddy teaches the claimed limitations:


As to claim 9, Reddy teaches the claimed limitations:
 	“In response to a determination that the plurality of nodes are not in an agreement with respect to the one or more characteristics of the index, updating the index” as (paragraphs 0172, 0205-0206).  

As to Claim 10, Reddy teaches the claimed limitations:
 	“Wherein the index associates an original key specified in each of the one or more key-value pairs with the identifier of the smart contract 
Wherein the index associates an original key specified in each of the one or more key-value pairs with the identifier of the program” as (paragraphs 0067-0068, 0104-0105, 0117-0119, 0141, 0144, 0146).  
 
As to Claim 11, Reddy teaches the claimed limitations:
 	“Wherein the one or more key-value pairs include a group of key-value pairs as corresponding to a map, and the index associates an original key specified in each key-value pair in the group of key-value pairs with the identifier of the smart contract and an identifier of the map” as (paragraphs 0052, 0067, 0071, 0141, 0144, 0205, 0228).

As to Claim 12, Reddy teaches the claimed limitations:
 “Receiving a traversal request, the traversal request including information corresponding to the identifier of the smart contract; and retrieving, from the index, a key list 

As to Claim 13, Reddy teaches the claimed limitations:
“Receiving a traversal request, the traversal request including information corresponding to the identifier of the smart contract and the identifier of the map; and retrieving, from the index, a key list containing the original key specified in each key-value pair in the group of key value pairs based on the traversal request” as (paragraphs 0052, 0137, 0141, 0144, 0205-206, and 0228).

As to claim 14, Reddy teaches the claimed limitations:
 	“Retrieving a value corresponding to each key contained in the key list” as (paragraphs 0116-0118).
 
As to claims 15, 18 and 20-21 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-2, and 4-5. In addition, Reddy teaches a description of systems and methods for adjusting a spam index for a blockchain advertiser based on user consensus that affects mining fees charged to the blockchain advertiser (paragraph 0004). Therefore these claims are rejected for at least the same reasons as claims 1-2, and 4-5.

As to claim 17 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Reddy teaches the computer system using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/19/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156